10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cr-03627-CAB Document 752 Filed 06/30/21 PagelD.2456 Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 19-cr-03627-CAB

Plaintiff, SUPERS EODING

Vv.
Title 21, U.S.C., Secs. 841 (a) (1)
DOUGLAS BOWEN (1), and 846 - Conspiracy to Distribute
Controlled Substances; Title 18,
U.S.C., Secs. 1956(h),

Defendant. 1956 (a) (1) (A) (1) and (a) (1) (B) (i)-
Conspiracy to Launder Money; Title
21, U.S.C., Sec. 853 and Title 18,
U.S.C., Sec. 982 - Criminal
Forfeiture

 

 

 

 

Count 1

Beginning on a date unknown and continuing up to and including
September 13, 2019, within the Southern District of California and
elsewhere, defendant, DOUGLAS BOWEN, did knowingly and intentionally
conspire with other persons known and unknown, to distribute to
distribute a mixture and substance containing a detectable amount of
heroin, a Schedule I Controlled Substance, and a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II
Controlled Substance; in violation of Title 21, United States Code,

Sections 841(a)(1) and 846.

MJS:San Diego:3/31/21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-03627-CAB Document 752 Filed 06/30/21 PagelD.2457 Page 2 of 4

Count 2
Beginning on a date unknown and continuing up to and including
September 13, 2019, within the Southern District of California and
elsewhere, defendant DOUGLAS BOWEN, did knowingly and intentionally
conspire with other persons known and unknown, to conduct and attempt
to conduct financial transactions affecting interstate commerce, which
transactions involved the proceeds of specified unlawful activity, that
is, the felonious distribution of controlled substances punishable under
Title 21, United States Code, Chapter 13,
a. with the intent to promote the carrying on of such specified
unlawful activity in violation of Title 18, United States
Code, Section 1956(a) (1) (A) (i); and
b. knowing that the transaction was designed in whole and in part
to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of said specified
unlawful activity, and while conducting and attempting to
conduct such financial transactions knew the property involved
in the financial transaction represented the proceeds of some
form of unlawful activity, in violation of Title 18, United
States Code, Section 1956(a) (1) (B) (i).
All in violation of Title 18, United States Code, Section 1956(h).

FORFEITURE ALLEGATION

 

1. The allegations contained in Counts 1 through 2 are realleged
and by their reference fully incorporated herein for the purpose of
alleging forfeiture to the United States of America pursuant to the
provisions of Title 21, United States Code, Section 853, and Title 18,

United States Code, Section 982(a) (1).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-03627-CAB Document 752 Filed 06/30/21 PagelD.2458 Page 3 of 4

2. As a result of the commission of the felony offense alleged
in Count 1 of this Superseding Information, said violation being
punishable by imprisonment for more than one year and pursuant to
Title 21, United States Code, Sections 853(a)(1) and 853(a)(2),
defendant DOUGLAS BOWEN, shall, upon conviction, forfeit to the United
States all his rights, title and interest in any and all property
constituting, or derived from, any proceeds the defendant obtained,
directly or indirectly, as the result of the offense, and any and all
property used or intended to be used in any manner or part to commit and
to facilitate the commission of the violation alleged in Count 1 of this
Superseding Information.

3. Upon conviction of the offense alleged in Count 2 of this
Superseding Information, and pursuant to Title 18, United States Code,
Section 982(a) (1), defendant DOUGLAS BOWEN, shall forfeit to the United
States, all property, real and personal, involved in such offense, and
all property traceable to such property.

4, If any of the above-described forfeitable property, as a
result of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a

third party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), to seek forfeiture of any other property

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-03627-CAB Document 752 Filed 06/30/21 PagelD.2459 Page 4 of 4

of the defendant up to the value of the property listed above as being
subject to forfeiture.

All pursuant to Title 21, United States Code, Section 853, and
Title 18, United States Code, Section 982.

DATED: April 22, 2021.

RANDY S. GROSSMAN
Acting United States Attorney

By: Watthiw Sutton
MATTHEW J. SUTTON

MARIO J. PEIA

Assistant U.S. Attorneys

 

 
